Citation Nr: 1411027	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-32 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for onychomycosis.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to an initial compensable rating for right ankle sprain with osteoarthritis.   



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to June 2006.    

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran last received a VA compensation and pension examination pertaining to his service-connected right ankle disability in December 2007, more than 6 years ago.  He stated in July 2009 that his right ankle is an ongoing problem and that he has severe pain which impedes him from performing adequately at work.  Given this statement and the long passage of time since his last VA examination, the Board finds that a new examination is necessary to assess the current severity of the disability prior to adjudication of his claim for increase for this disability.  

Regarding the claim for onychomycosis, the service treatment records show treatment for this disability from March 2002 to December 2002.  Additionally, in his October 2008 notice of disagreement, the Veteran reported that the problem recurred while he was stationed in Iraq in 2005 and that he continued to experience the problem.  He also contended that the problem was actually present during the December 2007 VA examination although the examiner reported that the condition had "resolved."  The Board notes that the Veteran is competent to report continuing to experience onychomycosis.  Consequently, given that the problem was shown during service; given that the Veteran is competent to report such continuity of symptomatology; and given that the onychomycosis may be intermittent in nature, the Board finds that a current VA examination is warranted to determine whether onychomycosis is currently present and if so, the likelihood that it is related to the onychomycosis experienced in service.  38 C.F.R. § 3.159(c)(4).   

Regarding the claim for right knee disability, the Veteran has submitted a copy of an individual sick slip showing that he was seen by medical personnel during service for knee/leg pain in March 2006 and appearing to indicate that he was advised to run at his own pace until April 2006.  Also, the Veteran has reported that he has continued to experience right knee pain since this problem in service and he is competent to make this report.  Additionally, although the December 2007 VA examiner generally found that the Veteran did not have any joint problems aside from his right ankle disability, there is no indication from the report that she conducted a thorough examination of the right knee.  Accordingly, on remand, the Veteran should also receive a VA right knee examination to determine the likelihood that any current right knee disability is related to service.  Id.

Prior to arranging for the above examinations, the RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for right ankle disability, right knee disability, and onychomycosis since his separation from service and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment or evaluation he has received for right ankle disability, right knee disability, and onychomycosis since June 2006 and secure copies of complete records of the treatment or evaluation from all sources appropriately identified. 

2. Thereafter, schedule the Veteran for a VA skin examination.  Any indicated tests should be accomplished.  The examiner should review the claims folder in conjunction with the examination. 

The examiner should determine whether the Veteran currently has onychomycosis, or has had onychomycosis at any time since June 2006.  

The examiner should provide an opinion as to whether it at least as likely as not (i.e. a 50% chance or greater) that onychomycosis had its clinical onset during service or is related to any incident of service, to include poor sanitary conditions in barracks.  The Veteran's credible assertions that he has had some problems with onychomycosis since service should be considered.

The examiner should provide a specific explanation for all opinions expressed.

3. Schedule the Veteran for a VA orthopedic examination of his right knee and right ankle.  Any indicated tests, including x-rays if indicated, should be accomplished. The examiner should review the claims folder in conjunction with the examination.  

The examiner should determine whether the Veteran has any current disability of the right knee.    

The examiner should provide an opinion as to whether it at least as likely as not (i.e. a 50% chance or greater) that any current right knee disability had its clinical onset during service or is related to any incident of service, including performing arduous training in full combat gear and/or the complaints of knee pain noted during service in March 2006 (for which the Veteran was placed on a physical profile).  The Veteran's credible assertions that he has experienced some level of knee pain since service should be considered.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right ankle sprain with osteoarthritis. 

The examiner should report the range of motion of the right ankle, in degrees.  The examiner should specifically note and discuss in detail whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner should also describe whether pain significantly limits functional ability during flare-ups, including when the Veteran is performing daily activities. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should provide a specific explanation for all opinions expressed.

4.  Next, review the examination reports to ensure that they are in full compliance with the Remand instructions.  If not, take appropriate corrective action.  

5.  Finally, readjudicate the claims on appeal.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


